United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4142
                       ___________________________

                              John Anthony Spencer

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Warden FPC Duluth; CO Anderson; CO Baker; CO Gravdal; CO Brian H;
  Unknown CO with CO Baker on 12-19-12; Mail Room Staff of Dec. 12, 2012;
                FPC Duluth; Chris Nickrenz; Patrick Thyen

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                         Submitted: September 18, 2017
                           Filed: September 21, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Federal inmate John Spencer appeals the district court’s1 adverse grant of

      1
       The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
summary judgment in his civil rights action filed under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Following careful de
novo review of the record, we agree with the district court that defendants were
entitled to summary judgment on Spencer’s due process, denial-of-court-access, and
retaliation claims for the reasons cited in the magistrate judge’s report. We also find
no abuse of discretion in the denial of appointment of counsel. The judgment is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                         -2-